Opinion issued February 9, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00057-CV
———————————
IN RE CHRISTOPHER DUPUY AND DUPUY & ASSOCIATES,
P.C., Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
By petition
for writ of mandamus, relators Christopher Dupuy and Dupuy & Associates, P.C. complain that the trial court
abused its discretion by failing to timely rule on and grant their motions for
summary judgment. We deny the petition for writ of
mandamus. 
All pending
motions are denied as moot.
Per Curiam
 
Panel
consists of Chief Justice Radack and Justices Higley and Brown.




[1]           Relator identifies the underlying
case as Mr. Margarita, LP v. Christopher Dupuy, Dupuy & Associates and
Christel Lee Gail, Cause No. 09-CV-1183 in the 405th
District Court of Galveston County, Texas, the Honorable Shearn
Smith presiding.